Citation Nr: 0430927	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left femur fracture with skin graft and left knee strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for scar 
residuals of the left upper arm and forearm.

3.  Entitlement to a compensable disability rating for donor 
site scar residuals of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Philadelphia, Pennsylvania.  The veteran 
filed a notice of disagreement in May 2002 and a statement of 
the case was issued in November 2002.  The veteran perfected 
his appeal in January 2003.  A hearing was held at the RO 
before the undersigned Acting Veterans Law Judge in April 
2004.

This matter is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The April 2004 hearing transcript reflects that the veteran 
testified that he had received treatment for his service-
connected disabilities at a VA medical facility, to include a 
physical examination conducted for employment in May 2003.  
These records should be obtained and associated with the 
veteran's claims folder.  See 38 C.F.R. § 3.159(c)(2) (2004).

Additionally, the March 2003 VA examination report reflects 
that the veteran's scars were nontender.  The April 2004 
hearing transcript reflects that the veteran testified that 
his scars had become tender.  He also described instability 
of his scars, or "scabbing."  When the evidence of record 
does not contain evidence of the veteran's current level of 
disability, a VA examination is in order.  See Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this matter is REMANDED for the following:

1.  Obtain the veteran's VA medical 
records from April 2002 to the present, 
to include dermatology clinic records and 
a May 2003 physical evaluation, from the 
VA medical facility located Philadelphia, 
Pennsylvania.

2.  Schedule the veteran for a VA scar 
examination to determine the current 
nature and extent of his scars of the 
left femur, right hip, and left upper arm 
and forearm.  Send the claims folder to 
the examiner for review.  The examiner 
should specifically state for each 
service-connected scar whether or not 
each scar is painful on examination.  The 
examiner should also specifically state 
whether or not the scar on the veteran's 
left knee has frequent loss of the 
covering of skin over the scar.  The 
examiner should also specifically state 
whether or not any of the veterans scars 
are associated with underlying soft 
tissue damage.

3.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


